           Case 2:19-cv-01954-JCM-NJK Document 44 Filed 02/05/21 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA

 4
     HERIBERTO PLAZA, JR.,
                                                            Case No.: 2:19-cv-01954-JCM-NJK
 5          Plaintiff,
                                                                            Order
 6 v.

 7 GEICO GENERAL INSURANCE CO.,
            Defendant.
 8

 9

10         On January 12, 2021, the parties engaged in a Court-ordered settlement conference.

11 Docket No. 41. At the end of the settlement conference, an offer to settle the case remained open

12 for a period of time. Id. As a result, the Court ordered the parties to file a joint status report, no

13 later than January 22, 2021, advising the Court as to whether they reached a settlement in the

14 instant case. Id.

15         On January 21, 2021, the parties filed a joint status report stating that they had not reached

16 a settlement in the instant case. Docket No. 42. On February 4, 2021, however, the parties filed a

17 notice, informing the Court that they have now settled this case in full. Docket No. 43.

18         Accordingly, the Court ORDERS the parties to file a stipulation to dismiss the instant case,

19 no later than April 5, 2021.

20         IT IS SO ORDERED.

21         DATED: February 5, 2021.

22

23
                                                  NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
